Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art references (Yamagishi et al. US 2019/0036208; An et al. US 2018/0188838; REN US 2016/0048711; Yamazaki US 2008/0265987; Zhang US 9,178,572) teach a touch panel comprising an antenna provided in a plurality of touch electrodes, however, singularly or in combination, the references fail to teach, as claimed in claim 1, 
“wherein the rectifying sub-circuit comprises a first diode, a first capacitor, a second diode, a second capacitor, a third switch element and a fourth switch element, wherein an anode of the first diode is coupled to the switch sub-circuit, and wherein a cathode of the first diode is coupled to an output terminal of the rectifying circuit; wherein a first end of the first capacitor is coupled to the cathode of the first diode, and wherein a second end of the first capacitor is coupled to the second terminal of the coil; wherein an anode of the second diode is coupled to the cathode of the first diode, and wherein a cathode of the second diode is coupled to the switch sub-circuit; wherein a first end of the second capacitor is coupled to the anode of the second diode, and wherein a second end of the second capacitor is coupled to the second terminal of the coil; wherein a control electrode of the third switch element is coupled to the second signal terminal, wherein a first electrode of the third switch element is coupled to the cathode of the first diode, and wherein a second electrode of the third switch element is coupled to the first end of the first capacitor; and wherein a control electrode of the fourth switch element is coupled to the second signal terminal, wherein a first electrode of the fourth switch element is coupled to the anode of the second diode, and wherein a second electrode of the fourth switch element is coupled to the first end of the second capacitor.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HONG ZHOU/Primary Examiner, Art Unit 2623